Citation Nr: 1818790	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection or hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for tinnitus being referred has been raised by the record in the April 2014 substantive appeal, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hearing loss, to include as a result of noise exposure during service.  

Initially, the Board notes that the Veteran is incarcerated at the Estelle Unit of a state prison in Huntsville, Texas.  In his September 2012 claim, the Veteran noted having been prescribed hearing aids by an audiologist at the University of Texas Medical Branch (UTMB), to include in 2009.  He added that pertinent medical records may also be located at the Regional Medical Facility (RMF) located on the same campus as the Estelle Unit.  

Although the RO sent the Veteran a VCAA notice letter in December 2012 that included a VA FORM 21-4142 for the Veteran to use in authorizing the release of any outstanding private treatment records, the letter was returned as undeliverable.  Unfortunately, the Veteran's address reflected in the Veterans Appeals Control and Locator System (VACOLS) did not correspond with the address as provided by the Veteran.  Thus, on remand, the RO must re-send the December 2012 notice letter and accompanying VA FORM 21-4142 to the Veteran.  

In his April 2014 substantive appeal, the Veteran reported having had noise exposure during basic training, armor training, and Quartermaster Corps (QMC) training.  He noted acoustic trauma as a result of artillery fire, to include from machine guns, grenades, and mines on multiple occasions at short range without hearing protection.  He added that on one day, he was exposed to noise from a 105 MM tank gun for approximately six hours on the firing range.  He stated hearing loss had its onset during service and that he has had it ever since.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Supply Clerk.  He qualified as a member of the QMC in April 1972.  He was administratively discharged in May 1972.  The September 1971 service entrance examination report shows that the ears and drums were normal.  Results of audiometric testing did not show hearing impairment for VA compensation purposes under 38 C.F.R. § 3.385.  Service treatment records are negative for findings or complaints of hearing loss.  Although the results of audiometric testing, if accomplished, are not shown in the April 1972 QMC qualification examination report, "WNL" is noted in the audiometer section.  

The April 2013 VA examination report reflects results of audiometric testing showed mixed hearing loss noted to be indicative of a middle ear pathology.  The opinion to the effect that noise exposure during service did not contribute to the Veteran's current hearing loss was noted to be based on the type of hearing loss, a history of onset 10 to 20 years earlier, and a history of middle ear pathology during childhood and as an adult.  In addition, post military unprotected noise exposure was noted in association with his work as a day laborer.  

In his April 2014 substantive appeal, the Veteran enumerated inaccuracies in the VA examination report, purportedly due to information provided to the examiner on his behalf by a representative of "Assistive Disability Services."  Records from Assistive Disability Services are not associated with the claims file.  As such, on remand, the RO should attempt to obtain the records.  

The Veteran stated that he only had a few ear aches during childhood and only one ear infection as an adult, which was noted to be within one year after separation when he was 20 years old.  In addition, he asserts that hearing loss had its onset more than 20 years earlier, noting that although the labor halls where he worked as a day laborer did not provide hearing protection, the companies he was sent to work for did.  

In addition, although the VA examiner noted that hearing normal at service entrance, as well as at discharge, referencing the notation of WNL at discharge, a separation examination report is not associated with the claims file.  The Veteran specifically stated that he did not undergo an examination at separation.  

In view of the above, the VA examination is not completely adequate for a determination.  As such, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Re-send a copy of the December 2012 notice letter to the Veteran, to include a VA FORM 21-4142, and ask the Veteran to complete the authorization for VA to obtain all records of his treatment for hearing loss from the UTMB, RMF, and from any other sufficiently identified private treatment provider.  All efforts to obtain these records must be documented in the file. 

The RO should take appropriate action with respect to the Veteran's request in his September 2012 claim for copies of any medical records obtained.  

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Attempt to obtain records from Assistive Disability Services.  

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After completion of the above, schedule the Veteran for a VA hearing examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss had its onset during or within one year of service, or is otherwise related to service, including noise exposure.  

The opinion provided should address the Veteran's lay statements with respect to onset and symptoms.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

